
	
		II
		112th CONGRESS
		1st Session
		S. 483
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Ms. Snowe (for herself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for treatment of clinical psychologists as physicians for purposes of
		  furnishing clinical psychologist services under the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Mental Health Access
			 Act.
		2.Treatment of
			 clinical psychologists as physicians for purposes of furnishing clinical
			 psychologist services
			(a)In
			 generalThe first sentence of
			 section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)) is
			 amended—
				(1)by striking
			 or before (5); and
				(2)by inserting
			 before the period the following: , or (6) a clinical psychologist, but
			 only with respect to the furnishing of qualified psychologist services
			 described in subsection (ii) for which the psychologist is legally authorized
			 to perform by the State and who is acting within the scope of the
			 psychologist’s license (or other authorization under State law).
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to items
			 and services furnished on or after January 1, 2012.
			
